IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        No. COA15-693

                                    Filed: 19 January 2016

Hoke County, No. 11 JT 68

IN THE MATTER OF: A.L.


       Appeal by Respondent-father from orders entered 23 February 2015 by Judge

Michael A. Stone in Hoke County District Court. Heard in the Court of Appeals 29

December 2015.


       The Charleston Group, by R. Jonathan Charleston, Jose A. Coker, and Keith T.
       Roberson, for Petitioner Hoke County Department of Social Services.

       Parker Poe Adams & Bernstein LLP, by Mary Katherine H. Stukes, for
       Guardian ad Litem.

       Leslie Rawls for Respondent-father.


       STEPHENS, Judge.


       Respondent-father appeals from the district court’s orders terminating his

parental rights to A.L. (“Arianna”).1 After careful review, we affirm.

                            Factual and Procedural Background

       In December 2011, the Hoke County Department of Social Services (“DSS”)

took newborn Arianna into nonsecure custody and filed a juvenile petition alleging

that she was neglected and dependent. According to the petition, Arianna’s mother


1A stipulated pseudonym is used to protect the identity of the juvenile and for ease of reading. See
N.C.R. App. P. 3.1(b).
                                      IN RE: A.L.

                                   Opinion of the Court



had a long history of untreated substance abuse, and Arianna tested positive for

marijuana and cocaine at birth. The petition also alleged that six previous children

had been removed from the mother’s custody and that she had relinquished her

parental rights to five children. The identity of Arianna’s father was unknown at the

time.

         At the 17 February 2012 session of Juvenile Court, DSS voluntarily dismissed

the petition after the mother relinquished her parental rights to Arianna. At the

time, the identity of Arianna’s father was still unknown.         Therefore, Arianna

remained in DSS custody. The district court subsequently entered a dismissal order

on 20 September 2012.

         A placement review hearing was conducted on 7 September 2012, by which

time the mother had identified Respondent-father as Arianna’s putative father and

DNA testing had confirmed Respondent-father’s paternity. The district court entered

a corresponding review order on 5 November 2012. In the order, the district court

found that Respondent-father had a DSS history involving his four children with

“Nancy.”2 The court found that Respondent-father’s relationship with Nancy was the

main impediment to Respondent-father obtaining custody of Arianna because the

couple had a long history of domestic violence.           Despite a no-contact order,

Respondent-father was unable to keep Nancy out of his home. Therefore, the district



2   “Nancy” is a pseudonym.

                                          -2-
                                             IN RE: A.L.

                                         Opinion of the Court



court maintained custody of Arianna with DSS, but nonetheless implemented a

permanent plan of reunification of Arianna with Respondent-father.

       The district court subsequently changed Arianna’s permanent plan to

adoption. On 15 May 2014, DSS filed a petition to terminate Respondent-father’s

parental rights to Arianna, alleging the following grounds for termination: (1) failure

to make reasonable progress toward correcting the conditions that led to removal; (2)

willful failure to pay a reasonable portion of the cost of care for Arianna; (3) failure

to legitimate Arianna; (4) dependency; and (5) willful abandonment. See N.C. Gen.

Stat. § 7B-1111(a)(2), (3), (5)-(7) (2013).

       Following a hearing, the district court entered an order on 23 February 2015

terminating Respondent-father’s parental rights based upon the following grounds:

(1) failure to make reasonable progress toward correcting the conditions that led to

the placement of Arianna in DSS custody; (2) willful failure to pay a reasonable

portion of the cost of care for Arianna; and (3) willful abandonment.3 In a separate




3 In reviewing the record, we have found two discrepancies between the filed termination order and
the court’s oral rendition of its decision at the hearing. At the hearing, the district court also found
dependency as a ground for termination, but that ground is absent from the order. Additionally,
despite the court’s finding of willful abandonment in the termination order, DSS chose not to pursue
this ground at the hearing. Further, the court did not find willful abandonment as a ground for
termination in its oral rendition at the hearing. However, we conclude that any error on the part of
the district court with respect to these discrepancies is not prejudicial. As explained in the sections
that follow, the district court was justified in terminating Respondent-father’s parental rights on a
different ground. If this Court determines that the findings of fact support one ground for termination,
we need not review the other challenged grounds, see In re Humphrey, 156 N.C. App. 533, 540, 577
S.E.2d 421, 426 (2003), because only one statutory ground is necessary to support the termination of
parental rights. See In re Pierce, 67 N.C. App. 257, 261, 312 S.E.2d 900, 903 (1984).

                                                 -3-
                                       IN RE: A.L.

                                   Opinion of the Court



disposition order entered the same day, the district court concluded that it was in

Arianna’s best interest to terminate Respondent-father’s parental rights. From both

orders, Respondent-father appeals.

                                       Discussion

I. The district court’s jurisdiction to enter certain custody review orders

      Respondent-father first argues that the district court was divested of

jurisdiction on 20 September 2012 when the court entered its order dismissing the

original juvenile petition and that the court did not re-acquire jurisdiction until DSS

filed its petition to terminate parental rights on 15 May 2014. Respondent-father

further contends that because the district court lacked jurisdiction during this time,

any custody review orders entered from 20 September 2012 to 15 May 2014 were void.

We agree.

      “A . . . court’s subject matter jurisdiction over all stages of a juvenile case is

established when the action is initiated with the filing of a properly verified petition.”

In re T.R.P., 360 N.C. 588, 593, 636 S.E.2d 787, 792 (2006). Following the dismissal

of an action, however, the district court no longer has jurisdiction. See In re O.S., 175
N.C. App. 745, 749, 625 S.E.2d 606, 609 (2006) (“DSS then dismissed its juvenile

petition.   Without the juvenile petition, the district court no longer had any

jurisdiction over the case.”). In this case, DSS voluntarily dismissed the juvenile

petition after the mother relinquished her parental rights, and the district court



                                          -4-
                                             IN RE: A.L.

                                         Opinion of the Court



thereafter entered an order dismissing the matter, concluding that the petition was

mooted by the relinquishment. Because the district court no longer had subject

matter jurisdiction over the case, its subsequent custody review orders were void.4

See In re T.R.P., 360 N.C. at 598, 360 S.E.2d at 789-90 (concluding that because the

district court lacked subject matter jurisdiction, the review hearing order was void ab

initio).

       Nevertheless, Respondent-father concedes that, even if the district court did

not have jurisdiction to enter any custody review orders after the juvenile action was

dismissed, it re-acquired jurisdiction when DSS filed the petition to terminate his

parental rights on 15 May 2014.

       The Juvenile Code provides

               two means by which proceedings to terminate an
               individual’s parental rights may be initiated: (1) by filing
               a petition to initiate a new action concerning the juvenile;
               or (2) in a pending child abuse, neglect, or dependency
               proceeding in which the district court is already exercising
               jurisdiction over the juvenile and parent, by filing a motion
               to terminate pursuant to N.C. Gen. Stat. § 7B-1102.




4 In reaching this result, we reject the contention by DSS and the Guardian ad Litem (“GAL”) that the
district court never lost jurisdiction over the matter because DSS became Arianna’s custodian when
the mother relinquished her parental rights. It appears that DSS and the GAL conflate jurisdiction
and custody. While it is true that DSS acquired legal custody of Arianna by virtue of the
relinquishment, it does not necessarily follow that the relinquishment gave the district court
jurisdiction over an action that had been dismissed. Nonetheless, as we explain below, while there
was a gap in jurisdiction, the district court properly re-acquired subject matter jurisdiction when DSS
filed the termination of parental rights petition.


                                                 -5-
                                       IN RE: A.L.

                                   Opinion of the Court



In re S.F., 190 N.C. App. 779, 783, 660 S.E.2d 924, 927 (2008). “[W]hen a petition to

terminate is filed, the petition initiates an entirely new action before the court, rather

than simply continuing a long process begun with the petition alleging abuse, neglect,

or dependency.” Id. (emphasis in original). Indeed, when a petition to terminate is

filed, N.C. Gen. Stat. § 7B-1106 requires the issuance of a new summons, and the

summons is the means by which the district court establishes subject matter

jurisdiction over the matter. Id. at 783-84, 660 S.E.2d at 927-28. By contrast, a

motion to terminate in an ongoing juvenile case requires only notice of hearing, as

the district court maintains jurisdiction “because of the ongoing proceeding[.]” Id. at

783, 660 S.E.2d at 927.

        In the case at bar, DSS initiated a new action by issuing a new summons and

filing a petition to terminate Respondent-father’s parental rights. Nevertheless, in

order for the district court to obtain subject matter jurisdiction, the petitioner must

also have standing to file the petition. See In re E.X.J., 191 N.C. App. 34, 39, 662
S.E.2d 24, 27 (2008) (“If DSS does not lawfully have custody of the children, then it

lacks standing to file a petition or motion to terminate parental rights, and the

[district] court, as a result, lacks subject matter jurisdiction.”) (citation omitted),

affirmed per curiam, 363 N.C. 9, 672 S.E.2d 19 (2009). Standing to file a termination

petition is governed by N.C. Gen. Stat. § 7B-1103(a), which provides, in pertinent

part:



                                          -6-
                                      IN RE: A.L.

                                  Opinion of the Court



             A petition or motion to terminate the parental rights of
             either or both parents to his, her, or their minor juvenile
             may only be filed by one or more of the following:

                    ....

                    (4) Any county department of social services,
                    consolidated county human services agency, or
                    licensed child-placing agency to which the juvenile
                    has been surrendered for adoption by one of the
                    parents or by the guardian of the person of the
                    juvenile, pursuant to [section] 48-3-701.

N.C. Gen. Stat. § 7B-1103(a)(4) (2013). In this case, Arianna’s mother relinquished

her parental rights to Arianna and surrendered her for adoption. See N.C. Gen. Stat.

§ 48-3-701 (2013). By virtue of the mother’s relinquishment, DSS had standing to file

the termination petition pursuant to section 7B-1103(a)(4).

      Thus, we hold that the district court re-acquired subject matter jurisdiction

over this matter because (1) DSS initiated a new action by issuing a new summons

and filing a termination petition, and (2) DSS had standing to file the petition due to

the mother’s relinquishment of custody of Arianna to DSS.

II. Grounds for termination of Respondent-father’s parental rights

      Next, Respondent-father challenges the district court’s determination that

grounds existed to support the termination of his parental rights. Specifically, he

argues that DSS did not produce significant evidence at the termination hearing,

independent of the void review orders discussed supra, to support its findings of fact

and conclusions of law. We conclude that clear, cogent, and convincing evidence


                                         -7-
                                      IN RE: A.L.

                                   Opinion of the Court



properly before the district court supported those findings of fact necessary to support

the court’s conclusion of law that at least one ground existed to terminate

Respondent-father’s parental rights to Arianna.

      Pursuant to section 7B-1111(a), a district court may terminate parental rights

upon a finding of one of eleven enumerated grounds. If we determine that the

findings of fact support one ground for termination, we need not review the other

challenged grounds. Humphrey, 156 N.C. App. at 540, 577 S.E.2d at 426. In making

our determination, we consider “whether the [district] court’s findings of fact were

based on clear, cogent, and convincing evidence, and whether those findings of fact

support a conclusion that parental termination should occur . . . .”              In re

Oghenekevebe, 123 N.C. App. 434, 435-36, 473 S.E.2d 393, 395 (1996) (citation

omitted).

      After reviewing the record, we conclude that the district court’s findings of fact

are sufficient to support the ground of failure to pay a reasonable portion of the cost

of care for the juvenile. The pertinent statute provides:

             The juvenile has been placed in the custody of a county
             department of social services, a licensed child-placing
             agency, a child-caring institution, or a foster home, and the
             parent, for a continuous period of six months next
             preceding the filing of the petition or motion, has willfully
             failed for such period to pay a reasonable portion of the cost
             of care for the juvenile although physically and financially
             able to do so.




                                          -8-
                                       IN RE: A.L.

                                   Opinion of the Court



N.C. Gen. Stat. § 7B-1111(a)(3). “In determining what constitutes a ‘reasonable

portion’ of the cost of care for a child, the parent’s ability to pay is the controlling

characteristic.” In re Clark, 151 N.C. App. 286, 288, 565 S.E.2d 245, 247 (citation

omitted), disc. review denied, 356 N.C. 302, 570 S.E.2d 501 (2002). “[N]onpayment

constitutes a failure to pay a reasonable portion if and only if [the] respondent [is]

able to pay some amount greater than zero.” Id. at 289, 565 S.E.2d at 247 (citation

and internal quotation marks omitted).

      The district court made the following findings of fact to support this ground for

termination:

               32.   In the past three (3) years, . . . Respondent[-f]ather
                     has worked as a mechanic and truck driver.

               33.   Respondent[-f]ather has paid two (2) child support
                     payments which total aggregate in [sic] Seven
                     Hundred and Fifty Dollars and 00/100 ($750.00)
                     during the three (3) years of the juvenile’s life.

               34.   Child care costs for the juvenile are nearly Five
                     Hundred Dollars 00/100 ($500.00) per month . . . .

               35.   Respondent[-f]ather has had a minimum of at least
                     Six Hundred Dollars 00/100 ($600.00) a month of
                     disposable income and failed to use the disposable
                     income for the payment of a reasonable portion of
                     cost for the juvenile.

               36.   Respondent[-f]ather is able to work and is gainfully
                     employed during relevant time periods of this
                     litigation, as well as time periods of the [underlying
                     neglect and dependency proceeding].



                                          -9-
                                            IN RE: A.L.

                                        Opinion of the Court



               37.     Respondent[-f]ather for a continuous period of Six
                       (6) months next [preceding] the filing of this Petition
                       has willfully failed for such a period to pay a
                       reasonable portion of the cost of care for the juvenile,
                       although he is physically and financially able to do
                       so.

Respondent-father has failed to specifically challenge any of these findings of fact as

lacking evidentiary support. Consequently, they are presumed to be supported by

competent evidence and are binding on appeal. See In re M.D., 200 N.C. App. 35, 43,

682 S.E.2d 780, 785 (2009) (citations omitted). Based on these findings, the district

court concluded that Arianna was placed in the custody of DSS and that Respondent-

father, for a continuous period of six months next preceding the filing of the petition,

willfully failed to pay a reasonable portion of the cost of care for Arianna despite being

physically and financially able to do so.

       Respondent-father argues that the district court’s conclusion is erroneous for

a number of reasons. First, he argues that this ground requires the child to be placed

in DSS custody, and that there is no legal order placing Arianna in DSS custody

because the district court’s review orders were rendered void due to the court’s gap

in jurisdiction.5 While we again agree that the district court did not have jurisdiction

over this matter between the date of the dismissal order and the date of the



5 In a separate but related argument, Respondent-father contends that the district court erred by
finding that DSS had custody of Arianna pursuant to the mother’s relinquishment. He contends that
DSS can only gain temporary custody through nonsecure custody orders, and that those orders were
“dissolved” when the original juvenile petition was dismissed. We have already rejected this argument
supra and do not further address it here.

                                               - 10 -
                                      IN RE: A.L.

                                   Opinion of the Court



termination petition, we disagree that DSS was divested of custody. Respondent-

father’s argument is misplaced. DSS was given custody of Arianna by virtue of the

mother’s relinquishment, which was authorized by N.C. Gen. Stat. § 48-3-701. The

relinquishment specifically gave custody of Arianna to DSS—and this provision was

required by statute. See N.C. Gen. Stat. § 48-3-703 (2013). The relinquishment

procedures arising under Chapter 48 of our General Statutes provided an alternative

avenue for DSS to lawfully obtain custody of Arianna and were not affected by the

district court’s gap in jurisdiction. Therefore, Arianna was in fact a “juvenile placed

in the custody of a county department of social services . . . .” See N.C. Gen. Stat. §

7B-1111(a)(3).

      Respondent-father does not appear to challenge the district court’s finding that

he failed to pay a reasonable portion of the cost of care for the juvenile despite being

able to do so. Nonetheless, we hold that this finding is supported by the clear, cogent,

and convincing evidence of record. First, Respondent-father’s ability to pay was

established by the child support enforcement orders. See In re Becker, 111 N.C. App.
85, 94, 431 S.E.2d 820, 826 (1993) (holding that since the respondent-father had

“entered into a voluntary support agreement to pay $150.00 per month, DSS did not

need to provide detailed evidence of his ability to pay support during the relevant

time period”). The child support enforcement orders arose in a separate action

derived from a separate statutory framework—Chapter 50 of our General Statutes.



                                          - 11 -
                                      IN RE: A.L.

                                  Opinion of the Court



Additionally, the enforcement action had an entirely different file number (12 CVD

315) and was presided over by a different judge. Therefore, unlike the custody review

orders, the child support enforcement orders were not rendered void by the district

court’s gap in jurisdiction.

      In addition, the district court made findings establishing that Respondent-

father failed to pay a reasonable amount of child support even though he had the

ability to do so. Despite being subject to a child support order, Respondent-father

made only two payments over the course of this case, and only one during the relevant

time period. Moreover, Respondent-father signed a memorandum of understanding

on two occasions acknowledging that he had the ability to pay. Lastly, we find it

telling that Respondent-father made the two payments solely in connection with

contempt proceedings against him—it appears that he never attempted to make

regular monthly payments in the agreed-upon amount, and he remained in arrears

after both payments.      Thus, we conclude that the district court did not err in

terminating Respondent-father’s parental rights pursuant to section 7B-1111(a)(3),

and we accordingly affirm the district court’s orders.



III. Previous adjudication of Arianna as a dependent juvenile

      Finally, we address Respondent-father’s argument that the district court erred

by finding as fact that Arianna had previously been adjudicated dependent. In



                                         - 12 -
                                      IN RE: A.L.

                                  Opinion of the Court



finding of fact number 42, the district court found that “[t]he juvenile has been found

to be dependent as defined by [section] 7B-101(15).” Respondent-father argues that

this finding is unsupported by the evidence because the original juvenile petition was

dismissed.

      We agree that this finding is error. It is undisputed that the district court

dismissed the original juvenile petition and never conducted an adjudication of the

petition. Consequently, the district court’s finding that Arianna was adjudicated

dependent is devoid of evidentiary support. However, this error is not prejudicial

because the district court properly terminated Respondent-father’s parental rights on

another ground, which we have affirmed supra.

      AFFIRMED.

      Chief Judge McGEE and Judge TYSON concur.




                                         - 13 -